SEPARATE CONCURRING OPINION.
NIXON, P. J.
In my opinion, the manner of leading mules through the streets of cities when such streets are unobstructed and in their ordinary condition is quite immaterial to any issue in this case. Nor do I think the so-called expert testimony cuts any figure in the decision of this case. The condition of Walnut street in Springfield where the accident occurred was, at the time of the accident, exceptional, and by reason of the repairing being done, was at least in an obstructed and not in the ordinary condition of streets. So that the ordinary *436method of handling domestic animals while leading them along an unobstructed street is wholly an irrelevant issue. At the place where the accident occurred, the street was more or less occupied so that the passageway was narrowed, by reason of dirt and piles of brick with red lights on top, all of which made the circumstances under which the accident occurred exceptional, and of which the defendant’s servant must have had due notice and could readily at least have known and anticipated that he was likely to meet travelers at. that point. „ The only question presented for our determination is whether there are any facts in the case sufficient to carry it to the court sitting as a jury. In view of the propensities of a mule, if the court sitting as a jury found that- the mam ner of leading or managing it Avas negligent, in view of the peculiar condition of the place where the accident occurred, I think the court’s judgment should be upheld; that the usual way of leading or managing domestic animals on a public street under exceptional conditions of the street might be considered by a court sitting as a jury as of itself evidence of negligence. In my opinion, the evidence tends to prove facts from which inferences may be reasonably drawn upholding the judgment.